       Case 1:20-cv-00472-JAP-SCY Document 8 Filed 07/07/20 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO


ANTHONY R. HICKS,

               Plaintiff,

v.                                                                  No. 1:20-cv-00472-JAP-SCY

WALMART’S CLAIM SERVICE,

               Defendant.


                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       This case arises from a “parasitic infection” caused by turkey that Plaintiff purchased from

Defendant that resulted in Plaintiff’s illness and the death of Plaintiff’s pet. See COMPLAINT

(Doc. 1 at 2); AMENDED COMPLAINT (Doc. 5 at 1).

       The Court notified Plaintiff that his Complaint should be dismissed for failure to state a

claim because it did not contain a short and plain statement of the claim showing that the pleader

is entitled to relief as required by the Federal Rules of Civil Procedure. See MEMORANDUM

OPINION AND ORDER GRANTING LEAVE TO FILE AMENDED COMPLAINT (Doc. 4

at 1). On May 19, 2020, the Court granted Plaintiff leave to file an amended complaint. Id. at 2.

       Plaintiff filed his Amended Complaint on May 28, 2020. See Doc. 5 at 1. The Court again

explained to Plaintiff that his Amended Complaint failed to state a claim and did not properly

allege that the Court has jurisdiction over this matter. See MEMORANDUM OPINION AND

ORDER GRANTING LEAVE TO FILE SECOND AMENDED COMPLAINT (Doc. 6 at 2–4).

The Court granted Plaintiff leave to file a second amended complaint and notified Plaintiff that

failure to timely file a second amended complaint may result in dismissal of this case. Id. at 4.

Plaintiff did not file a second amended complaint by the June 29, 2020, deadline.
Case 1:20-cv-00472-JAP-SCY Document 8 Filed 07/07/20 Page 2 of 2



IT IS THEREFORE ORDERED that this case is DISMISSED without prejudice.



                                  ________________________________________
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                      2
